Citation Nr: 0019882	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  98-03 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear claimed as due to head injury or acoustic trauma.  

2.  Entitlement to service connection for hearing loss in the 
left ear claimed as due to head injury or acoustic trauma.  

3.  Entitlement to service connection for a balance disorder, 
claimed due to head injury or acoustic trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from February 1965 to 
April 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In April 1999, the Board remanded this matter to the RO for 
the purpose of scheduling the veteran a hearing before a 
Member of the Board.  In May 2000, the veteran had a hearing 
at the Central Office in Washington, D.C., before the 
undersigned Board Member.  At the conclusion of that hearing, 
the veteran's claim for was held in abeyance for an 
additional 60 days for the submission of additional evidence.  
In July 2000, additional evidence was transmitted to the 
Board.  The veteran waived RO consideration of that evidence.  
Thus, the Board will proceed in the adjudication of this 
matter.  

The Board notes that the veteran raised a claim for service 
connection for tinnitus at the hearing.  As this matter has 
not been adjudicated by the RO, it is not properly before the 
Board and is referred thereto for appropriate action.  

FINDINGS OF FACT

1.  There is audiological evidence of right ear hearing loss 
recognized as a disability for VA purposes, and medical 
opinion establishing a possible nexus between current right 
ear hearing loss and service.  

2.  There is no audiological evidence of left ear hearing 
loss recognized as a disability for VA purposes

3.  There is no medical diagnosis of a current balance 
disorder 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
hearing loss in the right ear claimed as due to acoustic 
trauma or head injury, is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
hearing loss in the left ear, claimed as due to acoustic 
trauma or head injury, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3.  The claim of entitlement to service connection for a 
balance disorder, claimed as due to acoustic trauma or head 
injury, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records are negative for any complaints, 
findings, or diagnoses regarding a hearing loss or balance 
disorder; these records also reflect no specific evidence of 
head or acoustic trauma.  

When the veteran entered service in February 1965, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
-10(0)
-10(0)
-5(5)
0(5)
LEFT
5(20)
-10(0)
10(0)
0(10)
0(5)

(The figures in parentheses are based on International 
Standards Organization (ISO) standards to facilitate date 
comparison.  American Standards Association (ASA) standards 
were utilized in service medical records until November 
1967).  When examined for separation in April 1968, the 
veteran's hearing was recorded as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
-5
-5
LEFT
-5
-5
-5
-5
15

Private hospital records dated from 1989 to 1994 reflect that 
the veteran was seen in April 1988 on an emergency basis for 
dizziness about one week prior.  A history of vertigo about 
one year prior was noted.  

The veteran was afforded a general and an organic hearing 
loss VA examination in April 1998.  The examiner indicated 
that he had not reviewed the veteran's medical records.  A 
history of hearing loss in the right ear since 1983 or 1984 
and dizziness with loss of balance during military service 
was reported.  The veteran also related that he was struck in 
the head in 1966 while helping to move a bomb.  It was noted 
that the veteran had worked in the engine/boiler room during 
service (while aboard ship) where he was exposed to noise.  
The veteran related that he had been treated at a hospital.  
In his civilian life, the veteran indicated that he worked in 
the coalmines as a roof builder.  The results of an 
audiologic evaluation are as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
-
65
55
60
65
LEFT
-
10
10
10
15

Speech recognition in the right ear was 8 percent in the 
right ear and 96 percent in the left ear.  The diagnosis with 
respect to the right ear was moderately severe to severe 
sensorineural hearing loss at 250-8kHz and poor word 
discrimination.  As the left ear, the evaluator determined 
that hearing was within normal limits at 250-8K Hz and that 
word discrimination was within normal limits.  There was 
normal bilateral middle ear function.  

At the conclusion of the general examination, diagnoses of 
tinea pedis and hypercholesterolemia were entered.  

During the May 2000 hearing, the veteran provided testimony 
in support of his claim.  The veteran testified that he 
worked in the boiler room while in the service and was 
exposed to constant noise.  In addition, the veteran stated 
that he was struck in the head by a 250-pound bomb in the 
fall of 1965.  

In support of his claim, the veteran submitted a statement 
written by a VA physician at the Pittsburgh VA Medical Center 
(VAMC), dated in July 2000.  The doctor indicated that the he 
had been treating the veteran for complaints of sensorineural 
hearing loss.  The doctor indicated that the veteran was a 
boiler technician while in service and that he was exposed to 
constant noise.  The doctor opined that exposure to constant 
background noise and intermittent noise could cause hearing 
loss.  

II.  Legal Analysis

Service connection may be granted for disability due to 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Impaired hearing is considered by the VA 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; the thresholds for at least three of 
these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  

However, a preliminary determination must be made in a case 
involving a claim for service connection is whether the claim 
is "well grounded."  A claim is "well grounded" if it is 
"plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent medical evidence (lay or 
medical, as appropriate) of (1) current disability; (2) an 
in-service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  With respect to a claim for service 
connection for hearing loss, the Board would emphasize, 
however, that the absence of in-service evidence of hearing 
loss is not fatal to the claim, see Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.. See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Alternatively, a claim may be well grounded pursuant to the 
provisions of 38 C.F.R. § 3.303.  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and that he still has such a condition.  
See also 38 C.F.R. § 3.303(d).  Such evidence, however, must 
be medical unless it relates to a condition as to which, 
under the court's case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service, provided that 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

A.  Hearing Loss in the Right Ear

With respect to hearing loss in the right ear, the Board 
notes the veteran's representations that he was exposed to 
constant noise while working in the boiler room and that he 
sustained an injury to his head during service.  Although 
service medical records are negative for hearing loss in the 
right ear, the current medical evidence shows a diagnosis of 
moderately severe to severe sensorineural hearing loss of the 
right ear, and that he satisfies the criteria for VA 
recognition of his hearing loss as a disability, pursuant to 
38 C.F.R. § 3.385.  Moreover, the evidence includes a medical 
opinion relating the hearing loss possibly to service.  Based 
on these factors, the Board finds that the veteran's claim 
for service connection for hearing loss in the right ear is 
plausible, and, hence, well grounded.  See 38 U.S.C.A. 
§ 5107(a); Hensley v. Brown, supra.  

VA has a duty to assist the veteran in the development of his 
well-grounded claim.  See 38 U.S.C.A. § 5107(a).  In that 
connection, the Board finds that further development of this 
claim in warranted, as set forth in the REMAND following the 
ORDER portion of this decision.  

B.  Hearing Loss in the Left Ear and Balance Disorder 

The veteran also asserts that he developed a hearing loss in 
the left ear as a result of service.  As reflected by the 
evidence previously discussed, however, there is no evidence 
of current left ear hearing loss recognized as a disability 
for VA purposes.  In the absence of evidence of the claimed 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 144 (1992).  Therefore, the claim 
for service connection for hearing loss in the left ear due 
to a head injury and acoustic is not well grounded. 

As to the claimed balance disorder, the Board recognizes that 
the veteran was seen for dizziness in 1988 and that a history 
of vertigo was noted.  The Board notes, however, that the 
record does not include any current diagnosis of a balance 
disorder.  Hence, the claim for service connection for a 
balance disorder due to acoustic trauma and head injury is 
not well grounded.  Id.  

With respect to each of the claims, the Board has considered 
the veteran's testimony and representations advanced in 
support of his claim.  However, the evidence does not 
establish that the veteran is a medical expert.  As a lay 
person without the appropriate medical training and 
expertise, the veteran is not qualified to furnish medical 
opinions or diagnoses.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Thus, the veteran's personal belief 
that he currently has left ear hearing loss and balance 
disabilities that are the result of his military service 
cannot render the claims plausible. 

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claims for 
service connection for a hearing loss in the left ear and a 
balance disorder due to a head injury and acoustic trauma are 
well grounded, VA is under no "duty to assist" him in 
developing the evidence pertinent to his claims.  See Epps, 
126 F.3d at 1468.  Moreover, the Board is aware of no 
circumstances in this case that would put VA on notice that 
any additional relevant evidence may exist that, if obtained, 
would make either his claims well grounded.  See McKnight v. 
Gober, 131 F.2d 1483, 1485 (Fed. Cir. 1997).  

The Board recognizes that these issues are being disposed of 
in a manner that differs from that used by the RO.  The RO 
denied the veteran's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  The Board further notes 
that the difference between evidence required to render a 
claim well grounded and that required to reopen a previously 
disallowed claim appears to be slight.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (en banc).

Furthermore, as reflected in the January 23, 1998, statement 
of the case, the RO has furnished the veteran with the legal 
requirement of submitting a well-grounded claims, and an 
explanation of the denial of his claims.  Hence, the Board 
finds that any duty to inform him of the evidence needed to 
support his claims has been met.  See 38 U.S.C.A. § 5103(a); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

The claim of entitlement to service connection for hearing 
loss in the right ear, claimed as due to acoustic trauma or 
head injury, is well grounded; to this extent only, the 
appeal is granted.

In the absence of evidence of a well-grounded claim; the 
claim of entitlement to service connection for hearing loss 
in the left ear and balance, claimed as due to head injury or 
acoustic trauma is denied.  

The claim of entitlement to service connection for a balance 
claimed as due to head injury or acoustic trauma is denied.  


REMAND

Because the claim of entitlement to service connection for 
hearing loss in the right is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran contends that the developed a hearing loss in the 
right ear while serving aboard a ship in service.  As a 
result thereof, the veteran maintains that he worked in the 
boiler room and was exposed to constant noise and that he 
incurred a head injury.  While the record shows that the 
veteran served aboard the USS FORRESTAL, the veteran's 
military occupational specialty is not of record.  Therefore, 
the Board is of the view that a copy of the veteran's 
personnel records would be relevant to this claim.  

Moreover, as discussed above, a VA doctor has opined that the 
veteran's hearing loss in the right ear could have been 
caused by the veteran's claimed noise exposure in service.  
The Board notes, however, that the doctor indicated that he 
obtained the history from the veteran.  The Board also notes 
that the veteran has asserted that he may have been exposed 
to occupational acoustic trauma as a civilian when employed 
as a roof builder in the coalmines.  

Based on these factors, the Board is of the view that a VA 
examination to determine the etiology of the veteran's right 
ear hearing loss is needed to reach an equitable disposition 
of this matter.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should undertake necessary 
development to obtain and associate with 
the claims file copies of all of the 
veteran's available service personnel 
records.  If the requested records are 
not available, that fact should clearly 
be documented in the claims file.

2.  After associating with the claims 
file any and all records obtained 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA examination 
by an otolaryngologist.  All indicated 
tests and studies should be performed, 
and all clinical findings should be set 
forth in detail.  The entire claims 
folder, to include a complete copy of 
this Remand, must be made available to, 
and be reviewed by, the physician 
designated to examine the veteran.  After 
review of the claims file, and 
examination of the veteran, the physician 
should offer an opinion as to whether it 
is at least as likely as not that the 
current right ear hearing loss is related 
to service.  In rendering his/her 
opinion, the physician should consider 
all evidence of record, to include 
possible post-service noise exposure as a 
roof builder in coalmines.  The complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a typewritten report.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completion of the foregoing, 
and after completion of any other 
development deemed warranted by the 
record, the RO should adjudicate the 
veteran's claim for service connection 
for hearing loss in the right ear in 
light of all pertinent evidence and legal 
authority.  The RO should provide 
adequate reasons and bases for its 
decisions, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this REMAND. 

4.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
oral argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals




 



